DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-17 (renumbered 1-16) are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of motorcycle tire constructions including a band ply formed with steel cords is known, as shown for example by Yamaguchi (US 2018/0281521).  Yamaguchi, however, teaches a bending rigidity of not more than 15 g-cm and such is in direct contrast to the claimed invention.  One of ordinary skill in the art at the time of the invention would not have been motivated to modify the tire of Yamaguchi in accordance to the claimed invention.  
Lastly, a comparative tire construction was manufactured with steel cords having a bending rigidity of 16.5 g-cm (Reference Example 4).  However, in such an instance, the load index of the tire (190/50zR17) is approximately 365 kg, which results in a parameter A of approximately 12,167.  This value is considerably larger than an upper limit of the claimed range.  One of ordinary skill in the art at the time of the invention would not have found it obvious to use such a non-inventive cord in a tire having a smaller load index.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 9, 2022